Citation Nr: 0033359	
Decision Date: 12/21/00    Archive Date: 12/28/00	

DOCKET NO.  99-17 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from April 1968 to December 
1969.  He served in Vietnam from December 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
VARO in Wichita, which denied service connection for "post-
traumatic stress disorder/nervous condition."

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).

A review of the record in this case shows that the RO denied 
the claim for service connection for PTSD/nervous condition 
essentially because there was no evidence of a verified 
service stressor.  The RO submitted a request to the National 
Personnel Records Center in St. Louis for information 
concerning any honor guard or burial detail the veteran might 
have served with for the period between June and December 
1968.  The response was that this was "not a matter of 
record."  The RO did not submit any service information to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for information concerning any reported stressful 
incidents.  The veteran's service personnel records reflect 
that he was assigned as a lineman with the 578th Signal 
Company, attached to the Headquarters and Headquarters 
Detachment, 73rd Signal Battalion, during his entire time in 
Vietnam.

When the veteran was accorded a psychiatric examination by VA 
in October 1998, he was given a diagnosis of chronic, mild 
PTSD.  The examiner stated the diagnosis was based on a 
demonstration of the veteran's having been in a combat zone 
and on an unconfirmed self-report of having been on burial 
detail prior to serving in Vietnam.  It was noted the veteran 
showed symptoms which included survivor guilt, irritability, 
social isolation, and emotional numbing, and these were all 
part of the symptom picture associated with PTSD.  The 
examiner noted that the veteran's assignment to a burial 
detail prior to going to Vietnam should be confirmed in some 
way in order to confirm the diagnosis of PTSD.

Also of record is a May 1999 communication from a 
psychologist who reported having treated the veteran in two 
treatment episodes for a total of 72 sessions.  The first 
treatment epoch was between November 1991 and August 1992.  
She stated that she diagnosed the veteran with severe 
dysthymia at that time due to the ongoing nature of his 
complaints of worthlessness and depression.  She noted he was 
paranoid, extremely isolated in his living situation, and 
preoccupied with past events, primarily related to his time 
in Vietnam.  She stated that "obviously his difficulties did 
not arise from combat-related trauma, but surprisingly, the 
opposite."  She indicated that the veteran returned to 
therapy beginning in June 1997.  He continued to have 
significant depression and anxiety symptoms.  The 
psychologist did not provide a diagnosis regarding the second 
treatment epoch.

The undersigned noted that in addition to reporting the 
treatment with the aforementioned psychologist, in the March 
1999 statement, the veteran indicated that in 1989, he 
entered a detoxification program in Topeka.  He stated he did 
not have a problem at the time with drugs and alcohol, but 
this was the only way he could get in.  He indicated that 
after a week of detoxing and evaluating, he was released and 
an appointment set up for him.  He recalled that he arrived 
for the appointment "in plenty of time and sat for hours 
waiting to see him.  I could wait no longer and left in a 
rage."  No medical records pertaining to treatment or 
evaluation at this time are in the claims file.

REMAND

In view of the foregoing, it is the opinion of the 
undersigned that more development is indicated and the case 
is therefore REMANDED for the following:

1.  The RO should contact the veteran in 
writing and advise him that it will be 
sending information to USASCRUR for 
attempted verification of his claimed 
stressors.  The veteran should be asked 
to provide a more specific statement with 
regard to his recollection of his 
inservice stressors, particularly during 
his time served with the 578th Signal 
Company.  He should be asked to be as 
specific as possible with regard to the 
information provided.  He is to be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of his claimed stressors and that he must 
be as specific as possible to facilitate 
a successful search.

2.  The RO should review the file, 
including any response received from the 
veteran, and prepare a summary of all 
claimed stressors.  This summary and a 
copy of the veteran's DD-214 and any 
associated service documents should be 
sent to the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors, to include the unit history 
for the 578th Signal Company and the 
Headquarters and Headquarters Detachment 
of 73rd Signal Battalion during the 
timeframe between December 1968 and 
December 1969.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which is determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  The report is 
then to be added to the claims folder.

4.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies deemed necessary, 
should be performed, to include 
psychological testing including PTSD 
subscales.  Regarding the claim for 
service connection for PTSD, the RO must 
provide the examiner the summary of any 
stressors described above, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner must also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD or any other 
psychiatric disorders have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  If a diagnosis 
other than PTSD is rendered, an opinion 
should be expressed as to its etiology.  
The records from the veteran's treating 
psychologist should be reviewed by the 
examiner.  The report of examination 
should include the complete rationale for 
any opinion expressed.

5.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the RO should then 
review the examination report.  If the 
report is not in complete compliance with 
the instructions provided above, all 
appropriate actions should be undertaken.  
Thereafter, the RO should readjudicate 
the issue of service connection for a 
chronic acquired psychiatric disorder, to 
include PTSD, in light of relevant 
statutes, regulations, and court 
decisions.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



